DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art  fails to teach or reasonably suggest that a floating type plasma electrode pad using the skin of a human body as a ground electrode such that plasma is generated between the skin of the human body and a plasma electrode disposed near the skin of the human body in accordance with a voltage applied to the plasma electrode, comprising:  a spacer layered on the dielectric thin film, to space the dielectric film from the skin of the human body by the predetermined distance, wherein the spacer is made of a fiber material to form multiple layers of fiber bundles.  Hence, claim 1 and dependent claims 2-7 are allowed.

Referring to the claim 8 the closest prior art  fails to teach or reasonably suggest that a floating type plasma treatment device using the skin of a human body as a ground electrode such that plasma is generated between the skin of the human body and a plasma electrode disposed near the skin of the human body in accordance with a voltage applied to the plasma electrode, comprising: a floating type plasma electrode pad comprising the plasma electrode made of a conductive metal thin film, a flexible dielectric thin film layered on the plasma electrode, and made of a polymer material, the dielectric thin film being spaced apart from the skin of the human body by a predetermined distance such that micro discharge is generated in a space defined between the dielectric thin film and the skin of the human body, and a spacer layered on the dielectric thin film, to space the dielectric film from the skin of the human body by the predetermined distance, a power supply for supply electric power to the plasma electrode at a predetermined duty ratio; and a ground pad connected to the power supply, and adapted to contact the skin of the human body, whereby plasma having an electromagnetic wave emission amount suitable for the human body under a DC power condition.  Hence claim 8 is allowed.

Referring to the claim 9 the closest prior art  fails to teach or reasonably suggest that a floating type plasma electrode pad using the skin of a human body as a ground electrode such that plasma is generated between the skin of the human body and a plasma electrode disposed near the skin of the human body in accordance with a voltage applied to the plasma electrode, comprising: the plasma electrode made of a conductive metal thin film; a flexible dielectric thin film layered on the plasma electrode, and made of a polymer material, the dielectric thin film being spaced apart from the skin of the human body by a predetermined distance such that micro discharge is generated in a space defined between the dielectric thin film and the skin of the human body; and a spacer layered on one surface of the dielectric thin film, to space the dielectric film from the skin of the human body by the predetermined distance, the spacer having a predetermined opening ratio, wherein the spacer contacts the skin at the other surface thereof such that the skin is directly irradiated with the skin through cavities formed at the spacer in a predetermined opening ratio, and the irradiation of the plasma has a dot-shaped form by virtue of the cavities.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-9 are allowed.

Prior art:   The closest prior art; US Patents US20120259270,  US20150157870,  US20160331989, US9498637,  US2020/0396820  teaches a floating type plasma electrode pad using the skin of a human body as a ground electrode such that plasma is generated between the skin of the human body and a plasma electrode disposed near the skin of the human body in accordance with a voltage applied to the plasma electrode, comprising: the plasma electrode made of a conductive metal thin film; a flexible dielectric thin film layered on the plasma electrode, and made of a polymer material, the dielectric thin film being spaced apart from the skin of the human body by a predetermined distance such that micro-discharge is generated in a space defined between the dielectric thin film and the skin of the human body and also a spacer.  
But fails to teach the spacer having a predetermined opening ratio, wherein the spacer contacts the skin at the other surface thereof such that the skin is directly irradiated with the skin through cavities formed at the spacer in a predetermined opening ratio, and the irradiation of the plasma has a dot-shaped form by virtue of the cavities. Also it is non-obvious subject matter to an ordinary skill.  Hence allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/2/2022